ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Northrop Grumman Corporation               )       ASBCA No. 61340
                                           )
Under Contract No. F33657-99-D-0028 et al. )

APPEARANCES FOR THE APPELLANT:                     Stephen J. McBrady, Esq.
                                                   Charles Baek, Esq.
                                                    Crowell & Moring LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Carol L. Matsunaga, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 6, 2019




                                                  Armed Services Board
                                                  of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61340, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals